                 So Ordered.

Dated: January
         1     21st, 2020

        2

        3

        4

        5

        6

        7

        8

        9
                                          UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF WASHINGTON
       10

                IN RE:                                        Lead Case No. 19-01189-11
       11
                                                              (Jointly Administered)
                ASTRIA HEALTH, et al.
       12
                                                              ORDER CONTINUING FINAL HEARING
                                Debtors and Debtors in        REGARDING DEBTORS’ MOTION FOR
       13                       Possession.1                  ORDER (I) AUTHORIZING THE DEBTORS TO
                                                              OBTAIN REPLACEMENT POSTPETITION
       14                                                     FINANCING

       15                                                     [RELATED DOCKET NOS. 818, 841]

                                                              Continued Final Hearing:
       16                                                        February 5, 2020, 11:00 a.m.

       17

       18   1
                 The Debtors, along with their case numbers, are as follows: Astria Health (19-01189-11),
                Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC (19-01194-11), Oxbow
                Summit, LLC (19-01195-11), SHC Holdco, LLC (19-01196-11), SHC Medical Center-Toppenish
       19       (19-01190-11), SHC Medical Center-Yakima (19-01192-11), Sunnyside Community Hospital
                Association (19-01191-11), Sunnyside Community Hospital Home Medical Supply, LLC (19-
       20       01197-11), Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
                01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA Home Health,
       21       LLC (19-19-01200-11).
                                                                             DENTONS US LLP                  B USH K ORNFELD           L LP
                ORDER CONTINUING                                     601 South Figueroa Street, Suite 2500           LAW OFFICES
                                                                 1       Los Angeles, CA 90017-5704             601 Union St., Suite 5000
                FINAL HEARING                                                                                Seattle, Washington 98101-2373
                113074493\V-1                                              Phone: (213) 623-9300                Telephone (206) 292-2110
                                                                             Fax: (213) 623-9924                Facsimile (206) 292-2104
                US_Active\114073052\V-1
       19-01189-WLH11              Doc 916   Filed 01/21/20     Entered 01/21/20 10:37:12               Pg 1 of 3
 1                                                 Dial-In Information:
                                                      (877) 402-9757, Access 7036041
 2                                                 Location:
                                                      402 E. Yakima Avenue, 2nd Floor Courtroom,
                                                      Yakima, Washington
 3

 4
              Having considered the Debtors’ Notice of Motion and Motion to Continue
 5
     Final Hearing Regarding Debtors’ Motion for Order (I) Authorizing the Debtors to
 6
     Obtain Replacement Financing [Docket No. 909] (the “Motion”);
 7
              WHEREFORE, the Official Committee of Unsecured Creditors, the United
 8
     States Trustee and Lapis Advisers, LP, do not object to the relief sought in the
 9
     Motion;
10
              WHEREFORE, there appearing to be good cause;
11
              IT IS HEREBY ORDERED that:
12
              1.      The Motion is GRANTED.
13
              2.      The Final Hearing on the Motion for Replacement DIP Financing is
14
     continued from January 22, 2020, at 11:00 a.m. (Pacific Time) to February 5, 2020,
15
     at 11:00 a.m. (Pacific Time).
16
                                           ///End of Order///
17

18

19

20

21
                                                                  DENTONS US LLP                  B USH K ORNFELD           L LP
     ORDER CONTINUING                                     601 South Figueroa Street, Suite 2500           LAW OFFICES
                                                      2       Los Angeles, CA 90017-5704             601 Union St., Suite 5000
     FINAL HEARING                                                                                Seattle, Washington 98101-2373
     113074493\V-1                                              Phone: (213) 623-9300                Telephone (206) 292-2110
                                                                  Fax: (213) 623-9924                Facsimile (206) 292-2104
     US_Active\114073052\V-1
19-01189-WLH11          Doc 916   Filed 01/21/20     Entered 01/21/20 10:37:12               Pg 2 of 3
 1   PRESENTED BY:

 2    /s/ Sam J. Alberts
     SAM J. ALBERTS (WSBA #22255)
 3   SAMUEL R. MAIZEL (Admitted Pro Hac Vice)
     DENTONS US LLP
 4
     JAMES L. DAY (WSBA #20474)
 5   THOMAS A. BUFORD (WSBA #52969)
     BUSH KORNFELD LLP
 6
     Attorneys for the Chapter 11
 7   Debtors and Debtors In Possession

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                                DENTONS US LLP                  B USH K ORNFELD           L LP
     ORDER CONTINUING                                   601 South Figueroa Street, Suite 2500           LAW OFFICES
                                                    3       Los Angeles, CA 90017-5704             601 Union St., Suite 5000
     FINAL HEARING                                                                              Seattle, Washington 98101-2373
     113074493\V-1                                            Phone: (213) 623-9300                Telephone (206) 292-2110
                                                                Fax: (213) 623-9924                Facsimile (206) 292-2104
     US_Active\114073052\V-1
19-01189-WLH11          Doc 916   Filed 01/21/20   Entered 01/21/20 10:37:12               Pg 3 of 3
